Citation Nr: 0519916	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fatty liver, to 
include as a chronic disability resulting from an undiagnosed 
illness.  

2.  Entitlement to service connection for chronic low back 
pain, to include as a chronic disability resulting from an 
undiagnosed illness.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as a chronic disability 
resulting from an undiagnosed illness.  

4.  Entitlement to service connection for an eye disability, 
to include as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for residuals of a left 
knee injury, to include as a chronic disability resulting 
from an undiagnosed illness.  

6.  Entitlement to service connection for sinusitis, to 
include as a chronic disability resulting from an undiagnosed 
illness.

7.  Entitlement to service connection for headaches, to 
include as a chronic disability resulting from an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active service from August 1983 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, which denied the veteran's claims of 
entitlement to service connection for left knee pain, 
migraine headaches, sinusitis, back pain, elevated liver 
enzymes, an eye condition, and "sleeping problems and 
psychological problems."  In December 2003, the Board 
remanded several of the claims for additional development.  
The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, an eye disability, residuals 
of a left knee injury, sinusitis, and headaches, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving chronic low back pain; her 
chronic low back pain is not related to her service.

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving a fatty liver; her fatty 
liver is not related to her service.


CONCLUSIONS OF LAW

1.  Chronic low back pain, and a disability manifested by 
chronic low back pain signs or symptoms, was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2004).  

2.  Fatty liver, and a disability manifested by fatty liver 
signs or symptoms; were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran essentially claims that she is entitled to 
service connection for the claimed conditions, with both 
disorders claimed as a manifestation of an undiagnosed 
illness.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  Chronic Low Back Pain

The veteran's service medical records show that in September 
1986, she was treated for back pain, "possibly indirect from 
picking up child - not normal activity."  The assessments 
were possible upper back strain (mild), and low back pain, 
possibly mechanical.  In October 1987, she was treated for 
mechanical low back pain.  Reports, dated in December 1993 
and January 1994, note complaints that included back pain; 
the January 1994 report notes that her back pain was probably 
musculoskeletal.  A separation examination report, dated in 
February 1994, shows that her spine was clinically evaluated 
as normal.  

As for the post-service medical evidence, a June 1997 VA 
general medical examination report contains assessments that 
include mechanical back pain.  The report shows that a 
neurological examination was normal, and that there was no 
paraspinal atrophy or spasm.  A March 1998 VA neurological 
examination report contains impressions that included DJD 
(degenerative joint disease) of the lumbosacral spine.  An 
accompanying X-ray report from the lumbosacral spine contains 
an impression of mild degenerative changes.  See also March 
1998 VA general medical examination report (containing an 
assessment of mild degenerative back disease).  A March 2004 
VA examination report contains an impression of lumbar strain 
with mild degenerative changes at L5 facet.  It was noted 
that the veteran was overweight, and that she had not seen 
physical therapy for rehabilitation and strengthening of her 
paraspinal muscles and also a possible regimen of weight 
reduction to help reduce the stress on her back.  The 
examiner stated, "I do not feel that her symptoms are 
related to any activity that occurred in the military and 
feel that there is no limitations for her work despite her 
not having worked since 1994 when she stated that she worked 
at Wal Mart.  She was previously in the military, U.S. Army, 
for 12 years as a mail clerk.  As stated, I do not feel that 
her symptoms are correlated from any military experience."  
A March 2004 VA psychiatric examination report notes that the 
veteran was obese, and contains an Axis III diagnosis of 
chronic back pain.  

The Board finds that the claim must be denied.  The veteran 
was treated for back pain on several occasions during 
service.  However, there were no findings of any pathology of 
the spine, and her spine was clinically evaluated as normal 
upon separation from service.  There was a finding of 
mechanical back pain in June 1997.  This is over three years 
after separation from service.  The first medical evidence of 
any pathology of the low back is found in the March 1998 VA 
neurological examination report (noting degenerative joint 
disease of the lumbosacral spine).  This is almost four years 
after separation from service.  In addition, there is no 
competent opinion showing that the veteran has chronic low 
back pain as a result of any injury or disease incurred 
during her service.  In this regard, the only competent 
opinion is found in the March 2004 VA examination report, in 
which the examiner concluded that the veteran's symptoms are 
not related to any activity that occurred in the military.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.  Furthermore, 
the application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness also requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).  In this case, the veteran is 
shown to have a diagnosed condition, (i.e., degenerative 
joint disease of the lumbar spine), and the evidence does not 
show that the veteran has objectively exhibited signs or 
symptoms involving joint pain or muscle pain (i.e., chronic 
low back pain) which are manifestations of an undiagnosed 
illness.  The Board therefore finds that the preponderance of 
the evidence is against the claim.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Board finds that the veteran's claim 
of entitlement to service connection for chronic low back 
pain must be denied on any basis.

B.  Fatty Liver

The veteran's service medical records include August 1993 
reports which note that she had elevated LFTs (liver function 
tests), and that viral, autoimmune, malignant and toxic 
causes were considered; there was also an impression of rule 
out hepatitis.  Hospital reports, covering treatment between 
October and November of 1993, show that she was treated for 
final Axis I diagnoses of alcohol withdrawal delirium, 
resolved, and alcohol dependence.  The Axis III diagnosis was 
elevated liver functions, enzymes.  The reports note that the 
veteran had a history of alcohol dependence, and that she had 
completed Track-II alcohol rehabilitation in 1988.  The 
reports note that she had been "using alcohol seven days a 
week, with a majority of her leisure time spent drinking" 
and, "The patient stated that she had been drinking for 
months and drank heavily the week prior to admission."  A 
January 1994 report shows complaints that included fatigue 
and malaise, and notes that her elevated LFT's were possibly 
primarily or secondarily due to a psychiatric diagnosis, 
although a secondary relationship was doubted.  A separation 
examination report, dated in February 1994,shows that her 
endocrine system was clinically evaluated as normal, and 
notes increased LFEs (liver function enzymes).  

As for the post-service medical evidence, a February 1995 
"report of medical history" and a May 1995 report (both 
reports were apparently completed in association with an 
April 1995 VA Persian Gulf Protocol examination report), 
appear to note elevated liver functions.  A June 1997 VA 
general medical examination report contains assessments that 
included history of elevated LFTs, and notes "her G-GTP is 
slightly elevated at 67 with a normal value being 30.  Her 
SGPT is 30 which is the upper limits of normal.  The 
remaining LFTs are unremarkable."  A June 1998 VA "liver, 
gall bladder, and pancreas" examination report contains an 
assessment noting no evidence of active liver disease at this 
time, and that additional testing would be carried out for 
further evaluation.  

Reports from the Georgia Regional Hospital at Augusta, dated 
in October 1998, shows treatment for admitting diagnoses of 
alcohol abuse and depressive disorder not otherwise 
specified.  The discharge diagnosis was depressive disorder 
not otherwise specified.  

A VA hospital report, dated in October 2000, shows treatment 
for gynecological symptoms, and notes a history of elevated 
LFTs secondary to fatty liver.  A February 2001 VA "liver, 
gall bladder, and pancreas" examination report contains an 
assessment noting "liver condition."  The report states 
that an ultrasound showed a fatty liver associated with 
excessive alcohol intake, and that the condition remained 
stable and decreased over time if alcohol intake was stopped.  
VA hospital reports, covering treatment between March and 
April of 2001, show treatment for Axis I diagnoses that 
included alcohol intoxication.  Her discharge diagnoses 
included alcoholic ketoacidosis, alcohol intoxication, and 
history of fatty liver disease.  A VA progress note, dated in 
March 2003, notes that the veteran stated that she had quit 
drinking for several months, but had relapsed this past 
weekend.  Reports dated in September 2003 show that she was 
admitted to a VA SATP (substance abuse treatment program) 
after she reported that she had been drinking.  

The Board finds that the claim must be denied.  To the extent 
that a claim has been presented on a direct basis, under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  In this case, the February 
2001 VA "liver, gall bladder, and pancreas" examination 
report contains an assessment noting "liver condition," 
that ultrasound showed a fatty liver, and that the condition 
remained stable and decreased over time if alcohol intake was 
stopped.  It therefore appears that this is not a chronic 
condition.  Similarly, clinical testing has not revealed a 
disease process associated with her fatty liver.  However, 
and in any event, the law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2004).  Here, even assuming the 
veteran's fatty liver is a chronic disease, the only 
competent etiological opinion is found in the aforementioned 
February 2001 VA examination report.  This report states that 
the veteran's fatty liver is associated with excessive 
alcohol intake, and this opinion is consistent with the 
medical evidence during and after service, which shows a 
history of treatment for alcohol abuse.  With regard to a 
claim based on an undiagnosed illness, under 38 C.F.R. § 
3.317, service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b).  In this case, the evidence does not show that the 
veteran has objectively exhibited fatigue, or a chronic 
multisymptom illness, which is a manifestation of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
a fatty liver must be denied on any basis.

C.  Conclusion

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims must be 
denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in March 
2001, February 2004, and July 2004 (hereinafter "VCAA 
notification letters") that informed her of the type of 
information and evidence necessary to support her claims.  In 
addition, by virtue of the rating decisions on appeal, the 
statements of the case (SOCs), and the supplemental 
statements of the case (SSOCs), she was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of her claims.  She was asked to identify all 
relevant treatment and to complete authorizations (VA Form 
21-4142) for all evidence that she desired VA to attempt to 
obtain.  In addition, she was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the September 2002 and 
March 2005 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations, the reports of which include 
etiological opinions.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for chronic low back pain is denied.  

Service connection for a fatty liver is denied.  


REMAND

The Board initially notes that a remand is required as to 
four of the claims so that the RO may consider additional 
evidence that has been received.  Specifically, in July 1997, 
the RO denied the veteran's claims of entitlement to service 
connection for left knee pain, migraine headaches, sinusitis, 
back pain, elevated liver enzymes, an eye condition, and 
"sleeping problems and psychological problems."  In 
February 1998, the veteran filed a notice of disagreement.  
In a rating decision, dated in February 1999, the RO again 
denied the claims, to include with consideration of 38 C.F.R. 
§ 3.317.  In March 1999, a statement of the case was issued 
as to all claims.  The veteran submitted appeals (VA Form 9s) 
in April and November of 1999 in which she appealed all 
decisions.  In September 2002, the RO issued a supplemental 
statement of the case (SSOC), in which it affirmed its 
denials of the claims for migraine headaches, sinusitis, 
chronic low back pain, an acquired psychiatric disorder, and 
fatty liver.  The September 2002 SSOC did not discuss the 
claims for an eye disability, or residuals of a left knee 
injury.  In December 2003, the Board remanded the claims for 
chronic low back pain, an acquired psychiatric disorder, and 
fatty liver.  For unclear reasons, the Board's Remand did not 
discuss the claims on appeal for an eye disability, residuals 
of a left knee injury, sinusitis, or headaches.  After the 
requested development was completed, the RO affirmed its 
denials of the claims for chronic low back pain, an acquired 
psychiatric disorder, and fatty liver, in SSOCs, dated in 
March and April of 2005.  In summary, a great deal of 
additional evidence has been received since the RO last 
analyzed the claims for an eye disability, residuals of a 
left knee injury, sinusitis, and headaches.  On remand, 
should one or more of the claims not be granted, an SSOC 
should be issued.  See 38 C.F.R. §§ 19.37, 20.1304 (2004).  

In addition, a review of the claims files shows that the 
veteran has reported that she has been awarded Social 
Security disability benefits.  See e.g., VA progress notes, 
dated in August 2002, September 2003; February 2001 VA 
examination report.  However, the SSA's decision, and the 
medical reports supporting the SSA's decision, are not of 
record.  As these records have not been associated with the 
claims files, an attempt should be made to obtain them.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

The claims files include a number of VA treatment reports, 
dated between 2002 and 2004, which indicate that the veteran 
has been diagnosed with post-traumatic stress disorder 
(PTSD).  Several of these reports, to include a March 2004 VA 
examination report, associate this condition, at least in 
part, with unverified stressors, i.e., the veteran's claims 
of sexual assault during service.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that pursuant to 38 
C.F.R. § 20.202, and the duty to assist under 38 U.S.C.A. 
§ 5107, the Board is required to review all issues which are 
reasonably raised from a liberal interpretation of the 
appellant's substantive appeal.  Meyers v. Derwinski, 1 Vet. 
App. 127 (1991); EF v. Derwinski, 1 Vet. App. 324 (1991).  In 
this case, the Board finds that a claim for PTSD based on 
sexual assault during service has been raised.  

Under 38 C.F.R. § 3.304(f)(3): 

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

In an April 2005 statement, the veteran appears to state that 
three different men sexually assaulted her at different times 
during service, and that she had two children, and one 
miscarriage, as a result.  Specifically, she wrote the 
following: 1) she was assaulted in 1985 by Staff Sergeant 
"D" (all names abbreviated for privacy) and she 
consequently became pregnant and had a child; she reported 
the attacks to Sergeant First Class "B"; 2) she was 
sexually assaulted during Operation Desert Storm during 
service with the 300 AG Postal Group; although she reported 
it, "no one wanted to listen to me"; and 3) at some later 
time she was sexually assaulted by Staff Sergeant "S".  The 
veteran has also reported that she has history of sexual 
abuse as a child.  See VA examination reports, dated in March 
2003 and March 2004.  On remand, as discussed below, an 
attempt should be made to obtain additional details of the 
sexual assaults, and any reports thereof.  

The medical reports contain a large number of diagnoses of 
acquired psychiatric disorders, to include major depression, 
alcohol abuse, and psychosis.  In early 2002, the veteran 
first asserted that she had been sexually assaulted both 
prior to, and during service, and she began receiving a 
number of diagnoses of PTSD.  On remand, following the 
development outlined below, the veteran should be scheduled 
for an examination.  The examiner should comment on the 
preservice stressors, as well as the presence or absence of 
other traumatic events and their relevance to the current 
symptoms.  See M21-1, Part VI, 11.38e.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of any determination on claims for 
disability benefits, to include all 
medical and administrative records upon 
which its determination regarding the 
veteran's entitlement to disability 
benefits was made.  

2.  The RO should contact the veteran and 
request the following:

a) that she identify independently 
verifiable evidence of behavioral changes 
which occurred at the time of the alleged 
stressors, and to provide a list of any 
fellow Army personnel and/or civilians, 
and their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressors, 
and/or changes which they observed in her 
behavior at the time of the claimed 
stressors.

b) that she provide additional details as 
to the circumstances of her complaint(s) 
to Army authorities about sexual assault, 
to include the date, duty station, 
personnel notified, and any other 
relevant information.  

3.  Upon receiving the veteran's response 
to the request for details as specified 
in paragraph 1(b), or if no response is 
received within a reasonable amount of 
time, the RO should contact the Office of 
the Judge Advocate General, 
Investigations (Code 33), 200 Stovall 
Street, Alexandria, Virginia, 22337-2400, 
and request any reports involving the 
veteran's allegations of sexual assaults.  

4.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  

5.  Upon completion of the development as 
outlined in the first three paragraphs of 
this REMAND, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether she has an acquired 
psychiatric disorder, to include PTSD 
under the criteria as set forth in DSM-
IV.  The RO should provide the examiner 
with a summary of any verified 
stressor(s), as well as the all evidence 
pertaining to changes in behavior at the 
time of the claimed stressor(s).  The 
examiner should be notified that the 
veteran has reported a history of sexual 
abuse prior to service, and the examiner 
should comment on this, as well as the 
presence or absence of other traumatic 
events and their relevance to the current 
symptoms.  See M21-1, Part VI, 11.38e.  
The claims files should be provided to 
the examiner in connection with the 
examination.

a) If, and only if, the veteran has an 
acquired psychiatric disorder (other than 
PTSD), the examiner should state whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or greater 
likelihood) that the veteran's acquired 
psychiatric disorder was caused or 
aggravated by her service.  

b)  If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused or aggravated by her 
service.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the claims.  If any of the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


